Title: To James Madison from Daniel Lombard, 9 July 1812
From: Lombard, Daniel
To: Madison, James


Dear Sir
Springfield Mass July 9 1812
I hope I shall be excused in troubling you with A few lines. I should not have troubled you with this letter if this town had not this day sent on A memoral to you to make piece and to shew there objection to the war. The town meeting was A leagal meeting, but the republicans in this town would not attend the meeting to hear the goverment ran down, there is almost half of the inhabitants that are firm friends to the present administration and approve the conduct of the presedent senate & house of representatives and will stand firm to the cause of the country; the most of the people in this town that attended the meeting have been opposed to the goverment ever since Mr Jefferson was elected president. There opisition at this time is to gain over the repuplicans to the federal ranks I presume; the republicans in this county will oppose them and rally round the standard of there country I presume if they should ever be called out, there is great pains taking by the federalist in this county to have the towns call meetings and send on to the president. They are chosing deligates to meat in convention at Northampton. I presume there doings will have no effect on the friends of the adminstration in this county, I must once more beg an excuse for this letter as it is from one who has always been A sincere friend to the goverment and thinks there steps have been for the general good. I am sir with esteem your humble servant
Daniel Lombard
